01/15/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 20-0083


                                        DA 20-0083
                                     _________________

 STATE OF MONTANA, Department of
 Natural Resources and Conservation, et al.,

               Plaintiffs, Appellees,
               And Cross-Appellants,
                                                                       ORDER
        v.

 GREENFIELDS IRRIGATION DISTRICT, et al.,

               Defendants, Appellants.
               And Cross-Appellees.
                                  _________________

       Upon consideration of Appellee’s motion for extension to file a reply brief in support of
the cross-appeal,
       IT IS ORDERED that the motion for extension is GRANTED. Appellee’s reply brief in
support of the cross-appeal is due February 22, 2021.
       No further extensions will be granted.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                     January 15 2021